 8:19-cv-00172-RGK-PRSE Doc # 28 Filed: 08/31/20 Page 1 of 2 - Page ID # 277




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

DEVIN E. ANDERSON,

                   Petitioner,                             8:19CV172

      vs.
                                               MEMORANDUM AND ORDER
ASHLEY SACRISTE,

                   Respondent.


      This matter is before the court on what the court construes as
correspondence filed on behalf of Petitioner. (Filings 26 & 27.) The documents
consist of copies of Respondent’s Motion for Summary Judgment and the related
exhibits, brief, and motions to restrict and/or seal with handwritten notations on the
documents. (See Filings 19–24.) There is also a three-page handwritten note
addressed to the undersigned which raises several issues related to Petitioner’s
proceedings before the mental health board. (Filing 26 at CM/ECF pp. 2–4.)
However, this document is signed by an individual named “John Fischbach.” (Id.
at CM/ECF p. 4.)

       It is apparent that these documents were filed by John Fischbach on behalf
of Petitioner. There is no indication that Mr. Fischbach is a licensed attorney and,
thus, he cannot file documents on behalf of Petitioner in this court. See Fed. R.
Civ. P. 11. Accordingly, the court will not consider these documents as filed in
response to Respondent’s summary judgment motion and will advise Petitioner
that he has until September 9, 2020 to file a brief in opposition to Respondent’s
summary judgment motion.

       As set forth in this court’s progression order, “Petitioner may not submit
other documents unless directed to do so by the court.” (Filing 12.) Thus, to be
clear, Petitioner must only submit a brief in opposition to Respondent’s motion for
 8:19-cv-00172-RGK-PRSE Doc # 28 Filed: 08/31/20 Page 2 of 2 - Page ID # 278




summary judgment which must be originally signed by Petitioner by September 9,
2020.

      IT IS THEREFORE ORDERED that:

      1.     The court will take no action on Petitioner’s correspondence (filings
26 & 27).

      2.      Petitioner has until September 9, 2020 to file a brief in opposition to
Respondent’s Motion for Summary Judgment. Petitioner may request an extension
of time if needed.

      Dated this 31st day of August, 2020.

                                             BY THE COURT:


                                             Richard G. Kopf
                                             Senior United States District Judge




                                         2
